Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 6/29/22 is acknowledged.
	Claims 12-18 have been amended.  Thus, claims 12-18 will be examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a release pin,” recited in claim 5; “a system of pulleys,” recited in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite and vague.  Which element constitutes “a release pin” for the elevator?
	Claim 18 is indefinite and vague.  Which element constitutes “a system of pulleys?”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewbank et al., U.S. Patent No. 4050858.
	Regarding claim 1, Ewbank ‘858 discloses a pump trailer 10 comprising: a frame 12, a pump 22 suspended within the frame using an elevator (26, 28, 68) with a release pin 75, a winch 68, a cable line 72 coupled to a pump end and a tray 62 supporting the pump 22, (i.e., near 54, claims 2-5), at least one locomotion member (not shown, see column 2, lines 50-55) coupled to a base of the frame 12 to facilitate motion of the frame over terrain, and the elevator raising the pump 22 to a fully raised position or lowering the pump to a pumping position (i.e., move to 30 by using the winch 68 with the pin 75, claim 6), a fuel storage reservoir 44 (claim 10), see figures 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ewbank et al., U.S. Patent No. 4050858.
	As stated above, Ewbank ‘858 shows the winch 68 manually operated.  However, Ewbank ‘858 shows motors (24, 46) for operating the reel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the winch of Ewbank ‘858 to include a motor as already recognized by Ewbank ‘858, to help operate the machine easier.  Furthermore, since all of the claimed elements were known in the prior art (i.e., a motor was not invented by the applicant) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ewbank et al., U.S. Patent No. 4050858, in view of Reynolds et al., US 2015/0158692 A1.
As stated above, Ewbank ‘858 shows the frame 12 providing a support, but does not shows a lift member lifting of the terrain.
Reynolds ‘692 shows a frame 14 providing a support for receiving a lift member 22 lifting off the terrain, see figures 1-7.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ewbank ‘858 to include a lift member as suggested by Reynolds ‘692, to help stabilize and lift the items.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims 11-12 are patentable over the prior art of record because none of the references of the prior art teach or suggest the elements of the claims 11-12 as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/13/22
/SANG K KIM/           Primary Examiner, Art Unit 3654